Name: Council Decision 2011/412/CFSP of 12Ã July 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision
 Subject Matter: Africa;  international trade;  international affairs;  international security;  defence
 Date Published: 2011-07-13

 13.7.2011 EN Official Journal of the European Union L 183/27 COUNCIL DECISION 2011/412/CFSP of 12 July 2011 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire (1). (2) On 28 April 2011, the United Nations Security Council adopted a Resolution, UNSCR 1980 (2011), which renewed the measures imposed against CÃ ´te dIvoire by UNSCR 1572 (2004), paragraph 5 of UNSCR 1946 (2010) and paragraph 12 of UNSCR 1975 (2011) until 30 April 2012, and which amended the restrictive measures on arms. (3) In addition to the exemptions to the arms embargo provided for in UNSCR 1980 (2011), it is appropriate to amend the restrictive measures in order to exempt other equipment included autonomously by the Union. (4) Decision 2010/656/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 2010/656/CFSP is hereby amended as follows: (1) point (e) is replaced by the following: (e) the sale, supply, transfer or export of arms and related material and technical training and assistance intended solely for the support of the Ivorian process of Security Sector Reform, pursuant to a formal request by the Ivorian Government, as approved in advance by the Sanctions Committee;; (2) the following point is added: (g) the sale, supply, transfer or export of equipment capable of being used for internal repression and which is intended solely for the support of the Ivorian process of Security Sector Reform, as well as the provision of financing, financial assistance or technical assistance and training related to such equipment.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 July 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) OJ L 285, 30.10.2010, p. 28.